DETAILED ACTION
Election/Restrictions
1.	This application contains claims directed to the following patentably distinct species:
List 1. 	Amino acid sequences of SEQ ID NO: 240-245, 247-263, 265-332, 334-465, 1974-3480, 3675-3736 and 3737.

List 2.	Nucleic acid sequence of SEQ ID NO: SEQ ID NOs: 1-6, 8-24, 26-95, 97-239, 467-1973, 3481-3486, 3488-3504, 3506-3573, 3575-3674, and 3738-3739.

2.	The species are independent or distinct because the listed nucleic acid and amino acid sequences with different SEQ ID NO's are structurally and functionally distinct chemical entities.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed amino acid sequence from List 1 and a single corresponding nucleic acid sequence from List 2, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic to all species.
3.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each sequence represents a structurally distinct chemical composition having an independent and distinct biological function.  As such, each sequence would require a unique and individually customized search strategy to find relevant prior art.  Moreover, a search on sequence identity alone may not reveal art regarding the methods of use and 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MYKOLA V. KOVALENKO/           Primary Examiner, Art Unit 1662